*852OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
While the risk of a coerced verdict is to be carefully avoided, we cannot conclude that the Appellate Division erred when it affirmed the jury’s verdict of guilt in this case. It is true that under the Trial Judge’s instructions this jury was held until the verdict was rendered at 3:27 a.m. — following an afternoon and evening of deliberation after a two-day, second trial. There is nothing in the record, however, to demonstrate fatigue or other distress on the part of the jurors at the time of their note at 2:14 a.m. that they could not reach a unanimous verdict, nor did they ask to be discharged. Defendant’s contention that the bare recital of the law by the Trial Judge at that time should have been accompanied by supplemental instructions is unavailing because he requested none. Nor did defense counsel at any time request that deliberations be recessed to the following morning. Finally, when midway through the final hour of their deliberations the Judge sent for the jury they requested "some additional time”. Twenty-five minutes later they returned their verdict. We agree with the Appellate Division that there is nothing in this record to suggest that the lateness of the hour or the action of the court coerced the verdict.
We have examined defendant’s other contentions and find them to be without merit.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.